This cause came on for further consideration upon the filing by relator, Disciplinary Counsel, of a motion for an order to appear and show cause. Respondent was ordered to appear before this court, and he appeared on January 19, 2011.
Upon consideration thereof, it is ordered by this court that respondent, Bruce A. Brown, a.k.a. B. Andrew Brown, a.k.a. Amir Jamal Tauwab, is found in contempt for use of the terms “Esq.,” “Esquire,” “J.D.,” or “Juris Doctor” in conjunction with his name or his business name in violation of the court’s March 19, 2009 order.
It is further ordered that respondent is held in contempt of this court's order to pay a $50,000 civil penalty in this matter. Respondent is hereby ordered to submit to a debtor’s exam to be conducted by the office of the Ohio Attorney General within 45 days of the date of this order.
O’Connor, C.J., and Lundberg Stratton, O’Donnell, Lanzinger, Cupp, and McGee Brown, JJ., concur.